internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-120101-98 date date legend coop city a b llc dear this is in response to a letter dated date submitted on your behalf by your authorized representative the letter request a ruling regarding the application of subchapter_t of the internal_revenue_code to a proposed transaction described below coop is a cooperative operating under the provisions of subchapter_t of the code coop processes b into and coop markets these processed products and returns the net_earnings to its members on a patronage basis coop is located in city a it was incorporated in to among other things engage in any activity in connection with the marketing selling harvesting preserving drying processing manufacturing canning packing grading storing handling or utilization of any agricultural product produced or delivered to it by its members or the manufacturing or marketing of the by-products articles of incorporation article ii b and to act as agent or representative of any member or members in any such activities and to that end to enter into contracts with its members for the exclusive and irrevocable right to purchase and market their b id d and to do each and every thing necessary suitable or proper for the accomplishment of any of the purchases or the attainment of any one or more of the objects enumerated c onducive to or expedient for the interest or benefit of the association and to contract accordingly and in addition p ossess all powers rights and privileges a s may be necessary or incidental to the purpose for which the association is organized id k the cooperative owns and operates its own b processing facility for its year ending coop had total sales of dollar_figure of which dollar_figure was from the sale of b and the balance resulting from the sale of coop’s earnings totalled dollar_figure all of the allocation was paid to the coop’s members in cash in proportion to the amount of b the coop purchased from each of its members the board_of directors of coop wants to improve its profitability and reposition the cooperative in anticipation of changing economic conditions resulting from nafta and the possibility that b support prices might be cut in future farm bills for the past ten years the market price of b has ranged between dollar_figure and dollar_figure cents per pound under nafta it is expected that mexico will continue to improve its production of b and become an ever larger competitor in the domestic b market there is also concern that b price supports will be in jeopardy when the present farm bill expires all in all there will be significant market pressure on b prices in the coming years unless the cooperative repositions itself it cannot survive that expected economic storm accordingly coop proposes to align itself with llc who will thereafter process the b produced by coop’s members llc is a very successful processor and marketer of b its annual business volume is three times larger than coop’s llc is owned by two corporations not co- ops and it has an excellent management team and record of financial success for its recent fiscal_year end the llc processed slightly under million tons of b which compares to the coop’s volume of approximately big_number tons none of coop’s members now sell any of their b production to the llc llc is however a natural partner for coop because the llc and the cooperative operate in close proximity to each other repositioning coop with the llc will dramatically reduce the cost per ton of processing b and permit the cooperative to compete more dynamically in the b market coop’s cost of production for the crop direct costs plus overhead was dollar_figure per ton adding coop’s volume to the llc’s business will permit the cooperative to take advantage of economies of scale and size total operating costs direct costs plus overhead are projected to decrease to dollar_figure per ton as a result of realigning coop with llc consequently economies of size and scale will have caused the cooperative to realize a dollar_figure per ton reduction in the cost of production a reduction in the cooperative’s cost structure naturally a reduction in coop’s cost structure will dramatically improve its patronage_earnings over the past five year the cooperative’s average annual patronage_earnings are dollar_figure realigning with llc has the potential of increasing the co-op’s annual earnings by dollar_figure million on the upside so that total patronage_earnings are expected to be dollar_figure million if either or both of the board’s concerns about the farm bill or nafta develop the cooperative would at least have a reasonable fighting chance of weathering those events if it starts with annual earnings_of dollar_figure million dollars rather than only dollar_figure of earnings if cooperative cannot realign itself with llc the cooperative may not survive coop shall have a supply agreement with each of its members that commits the member to deliver its b to the coop for processing and the coop to arrange for b processing and marketing services on behalf of its members coop in turn will contract with the llc to process the b that the cooperative will receive under its member supply agreements coop will purchase b from its producers and will pay the producers the market price for the b delivered coop will sell the b to llc who will process the b the coop’s share of the llc’s earnings attributable to the marketing of coop’s members b will be distributed to coop’s members on the basis of the number of tons of b each member sells to the coop coop will convey its b processing facility and equipment plus an anticipated cash infusion of dollar_figure million to the llc in exchange for an ownership voting member interest in the llc coop along with the two existing corporations will own the llc coop’s ownership_interest is expected to be somewhere between and coop’s voting rights will equal its ownership_interest between and coop anticipates that it will operate with few or no employees it will hire llc under arms-length terms to undertake administrative activities such as bookkeeping coop will reimburse llc for the salaries and other expenses of the llc s employees who perform those activities and for the other expenses such as performing bookkeeping functions on computer this proposed structure will not alter the cooperative’s status it will continue to be democratically controlled and so long as new b producers otherwise qualify for membership in the cooperative those producers will receive a membership and be permitted to vote in the cooperative’s affairs it will continue to have a pre-existing legal_obligation to return net_earnings from patronage to its members based on the quantity or value of product delivered to it and its capital is subordinated sec_1381 of the internal_revenue_code_of_1986 as amended provides in part that part of subchapter_t shall apply to any corporation operating_on_a_cooperative_basis other than certain organizations not relevant to this ruling application sec_1382 of the code provides that except as provided in subsection b the gross_income of any organization to which subchapter_t applies shall be determined without any adjustment by reason of any allocation or distribution to a patron out of the net_earnings of such organization or by reason of any amount_paid to a patron as a per- unit retain allocation sec_1382 of the code provides in part that in determining the taxable_income of an organization to which part of subchapter_t applies there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends to the extent paid in money qualified written notices of allocation or other_property with respect to patronage occurring during such taxable_year for purposes of title_26 any amount not taken into account under the preceding sentence shall be treated in the same manner as an item_of_gross_income and a deduction therefrom sec_1388 of the code defines a patronage_dividend as an amount_paid to a patron by an organization to which part of subchapter_t applies on the basis of quantity or value of business done with or for such patron under an obligation of such organization to pay such amount which obligation existed before the organization received the amount so paid and which is determined by reference to the net_earnings of the organization from business done with or for its patrons such term does not include any amount_paid to a patron to the extent that a such amount is out of earnings other than from business done with or for patrons or b such amount is out of earnings from business done with or for other patrons to whom no amounts are paid or to whom smaller amounts are paid with respect to substantially identical transactions sec_1_1382-3 of the income_tax regulations provides the following definition of the term income derived from sources other than patronage ie nonpatronage income as used in this paragraph the term income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association for example income derived from the lease of premises from investment in securities or from the sale_or_exchange of capital assets constitutes income derived from sources other than patronage although the regulations under sec_1382 of the code are concerned with exempt farmer’s cooperatives the service and the courts have uniformly applied the regulations to both exempt and nonexempt cooperatives see eg 87_tc_435 sec_1_1388-1 of the income_tax regulations defines the term patron to include any person with whom or for whom the cooperative association does business on a cooperative basis whether a member or a nonmember of the cooperative association and whether an individual a_trust estate partnership company corporation or cooperative association revrul_69_576 1969_2_cb_166 refined the definition of patronage and nonpatronage income providing that the classification of an item_of_income as from either patronage or nonpatronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction that actually facilitates the accomplishment of the cooperative’s marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the association’s cooperative operation the income is from nonpatronage sources a number of cases have held that where a cooperative earns income as a result of an activity that actually facilitates or is directly related to its cooperative purpose the income is properly characterized as patronage-sourced 410_fsupp_1100 d oregon dividends from a corporate glue manufacturing joint_venture astoria plywood corporation v united_states u s t c d oregon lease termination_payment st louis bank for cooperatives v united 624_f2d_1041 cl_ct interest on working_capital gain on the sale of an automobile interest on bonds held to meet capital requirements 675_f2d_988 8th cir dividend on stock owned in a bank for cooperatives 765_f2d_1102 cafc interest on working_capital rent sprinkler income illinois grain corporation 81_tc_435 interest on working_capital barge rents dundee citrus growers association 62_tcm_879 interest on pool proceeds earned prior to distribution 995_f2d_101 7th cir interest on working_capital in this case coop will receive a distributive_share of llc income because of its status as an owner of llc the portion of the distributive_share of llc income that is attributable to the processing and marketing of coop’s members b is patronaged sourced income eligible for the patronage_dividend deduction under sec_1382 of the code accordingly based solely on the above we rule that coop’s share of llc operating income attributable to the processing and marketing of coop’s members’ b is income from patronage sources eligible for the patronage_dividend deduction this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than the sections described above sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours walter woo walter woo senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
